13‐803‐cr
United States v. Zhyltsou


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      August Term 2013



           (Argued: March 24, 2014                          Decided: October 3, 2014)

                                         No. 13‐803‐cr
                            _____________________________________

                                  UNITED STATES OF AMERICA,
                                           Appellee,

                                             ‐ v. ‐

                     SEMYON VAYNER, AKA SAM VAYNER, AKA SEMEN,
                                     Defendant,

                                    ALIAKSANDR ZHYLTSOU,
                                      Defendant‐Appellant.
                            _____________________________________

Before:          WESLEY, LIVINGSTON, and LOHIER, Circuit Judges.

       Appeal from a judgment of conviction of the United States District Court for
the  Eastern  District  of  New  York  (Glasser,  J.),  following  a  jury  verdict  finding
Defendant‐Appellant Aliaksandr Zhyltsou guilty of the unlawful transfer of a false
identification document.  We conclude that the district court erred in permitting the
introduction of a Russian social media page that the government told the jury was
created by Zhyltsou, without satisfying the authentication requirement of Rule 901
of the Federal Rules of Evidence.  Because this evidentiary ruling was an abuse of
the district court’s discretion and also was not harmless, we VACATE the conviction
and REMAND the case for a new trial.

                                               1
                                  TALI FARHADIAN (Jo Ann M. Navickas, on the brief),
                                  Assistant  United  States  Attorneys,  for  Loretta  E.
                                  Lynch,  United  States  Attorney  for  the  Eastern
                                  District of New York, Brooklyn, NY, for Appellee.

                                  YUANCHUNG  LEE,  Assistant  Federal  Public
                                  Defender,  Federal  Defenders  of  New  York,  Inc.,
                                  New York, NY, for Defendant‐Appellant.

DEBRA ANN LIVINGSTON, Circuit Judge:

      In  Defendant‐Appellant  Aliaksandr  Zhyltsou’s  criminal  trial  on  a  single

charge of transfer of a false identification document, the government offered into

evidence a printed copy of a web page, which it claimed was Zhyltsou’s profile page

from a Russian social networking site akin to Facebook.  The district court (Glasser,

J.)  admitted  the  printout  over  Zhyltsou’s  objection  that  the  page  had  not  been

properly  authenticated  under  Rule  901  of  the  Federal  Rules  of  Evidence.    We

conclude that the district court erred in admitting the web page evidence because

the  government  presented  insufficient  evidence  that  the  page  was  what  the

government claimed it to be – that is, Zhyltsou’s profile page, as opposed to a profile

page on the Internet that Zhyltsou did not create or control.  Because the district

court abused its discretion in admitting the evidence, and because this error was not

harmless, we vacate the conviction and remand for retrial.



                                            2
                                   BACKGROUND

      Aliaksandr  Zhyltsou  was  convicted  after  trial  on  a  single  count  of  the

unlawful  transfer  of  a  false  identification  document,  in  violation  of  18  U.S.C.

§ 1028(a)(2) and (b)(1)(A)(ii).  At trial, the government’s principal evidence against

Zhyltsou was the testimony of Vladyslav Timku, a Ukrainian citizen residing in

Brooklyn who testified pursuant to a cooperation agreement and who had earlier

pled  guilty  to  conspiracy  to  commit  wire  fraud,  aggravated  identity  theft,  and

impersonating a diplomat.  Timku  testified that he was a friend of Zhyltsou’s and

was  familiar  with  Zhyltsou’s  work  as  a  forger  because  he  had  previously  paid

Zhyltsou to create false diplomatic identification documents in a scheme to avoid

taxes on the purchase and resale of luxury automobiles through a corporation called

Martex International.  Timku said that in the summer of 2009 he asked Zhyltsou to

create a forged birth certificate that would reflect that Timku was the father of an

invented infant daughter.  Timku sought the birth certificate in an attempt to avoid

compulsory military service in his native Ukraine, which permits a deferment of

service for the parents of children under three years of age.  According to Timku,

Zhyltsou agreed to forge the birth certificate without charge, as a “favor,” and began

creating the fake birth certificate on a computer while the pair chatted in a Brooklyn



                                            3
Internet café.  Timku testified that Zhyltsou sent the completed forgery to Timku via

e‐mail on August 27, 2009 from azmadeuz@gmail.com (the “Gmail address”), an e‐

mail  address  that  Timku  had  often  used  to  correspond  with  Zhyltsou.    After

receiving the document, Timku thanked Zhyltsou and then went on to use the fake

document  to  receive  the  deferment  from  military  service  that  he  sought.    The

government introduced a copy of the e‐mail, with the forged birth certificate as an

attachment,  which  reflected  that  it  was  sent  to  Timku’s  e‐mail  address,

“timkuvlad@yahoo.com,” from azmadeuz@gmail.com.

       The government presented several other witnesses who corroborated certain

aspects  of  Timku’s  testimony  –  regarding  the  falsity  of  the  birth  certificate,  the

Ukrainian military deferment for parents of young children, and the path of the

e‐mail in question through servers in California.  There was expert testimony to the

effect that the e‐mail originated in New York, but no evidence as to what computer

it was sent from, or what IP addresses were linked to it.  Thus, near the conclusion

of the prosecution’s case, only Timku’s testimony directly connected Zhyltsou with

the Gmail address that was used to transmit the fake birth certificate to Timku.1 


       1
        The government did introduce evidence showing that the azmadeuz@gmail.com 
account was closed two days after Zhyltsou had an encounter with federal agents.  In
summation, the government argued that the closure circumstantially supported the theory
that Zhyltsou was the owner of the account.  However, federal agents were questioning

                                              4
Before the prosecution rested, however, the government indicated to the district

court that it planned to call an unexpected final witness:  Robert Cline, a Special

Agent  with  the  State  Department’s  Diplomatic  Security  Service  (“DSS”).    The

government said that it intended to introduce a printout of a web page that the

government  claimed  to  be  Zhyltsou’s  profile  on  VK.com  (“VK”),  which  Special

Agent Cline described as “the Russian equivalent of Facebook.”  J.A. 36.  Zhyltsou

objected, contending that the page had not been properly authenticated and was

thus inadmissible under Federal Rule of Evidence 901.2  The district court overruled



Timku that day regarding other criminal charges.  (Zhyltsou happened to be present and
was himself questioned only briefly.)  The defense intimated in its summation that Timku
would also have had reason to delete the account at that time.
       2
           Zhyltsou  also  objected  to  the  district  court’s  admission  of  the  VK  page  on  the
ground that it was not disclosed to him before trial in violation of Rule 16 of the Federal
Rules of Criminal Procedure.  Rule 16 provides grounds for reversal if the “government’s
untimely disclosure of the evidence” caused the defendant “substantial prejudice.”  United
States v. Salameh, 152 F.3d 88, 130 (2d Cir. 1998) (per curiam) (internal quotation marks
omitted).  Zhyltsou argued that the page was not provided to him before trial and that he
was prejudiced due to his inability to conduct forensic analysis in an attempt to discover
the source of the information on the VK page.  We incline to agree with Zhyltsou that the
late disclosure may have “adversely affected some aspect of his trial strategy,” United States
v. Miller, 116 F.3d 641, 681 (2d Cir. 1997) (internal quotation mark omitted), because his
counsel argued in his opening statement – based on the evidence provided in discovery by
the government at that time – that there was no evidence corroborating Timku’s testimony
that the Gmail address belonged to Zhyltsou.  Because we vacate Zhyltsou’s conviction on
other  grounds,  however,  we  need  not  reach  the  issue  of  whether  the  timing  of  the
disclosure caused him substantial prejudice.  For the same reason, we also need not reach
Zhyltsou’s additional argument that his conviction must be vacated due to error in the
district court’s supplemental instruction in response to a jury question.

                                                  5
the  defense  objection,  concluding  that  the  VK  page  was  “[Zhyltsou’s]  Facebook

page.  The information on there, I think it’s fair to assume, is information which was

provided by him.”  J.A. 32.  Moreover, the court ruled, “There’s no question about

the authenticity of th[e] document so far as it’s coming off the Internet now.”  J.A.

32.

       During his testimony, Special Agent Cline identified the printout as being

from  “the  Russian  equivalent  of  Facebook.”    He  noted  to  the  jury  that  the  page

purported  to  be  the  profile  of  “Alexander  Zhiltsov”  (an  alternate  spelling  of

Zhyltsou’s name), and that it contained a photograph of Zhyltsou.  Importantly for

the government’s case, Special Agent Cline next pointed out that under the heading,

“Contact Information,” the profile listed “Azmadeuz” as “Zhiltsov’s” address on

Skype (a service that Special Agent Cline described as a “voiceover IP provider”). 

The web page also reflected that “Zhiltsov” worked at a company called “Martex

International” and at an Internet café called “Cyber Heaven,” which corresponded

with Timku’s earlier testimony that Zhyltsou and Timku had both worked for those

entities.  On cross‐examination, Special Agent Cline admitted that he had only a

“cursory familiarity” with VK, had never used the site except to view this single

page, and did not know whether any identity verification was required in order for



                                             6
a user to create an account on the site.  In its summation, the government argued

that it had proven that Zhyltsou had produced the fake birth certificate and sent it

to  Timku  using  the  Gmail  address.    In  the  final  words  of  her  summation,  the

Assistant United States Attorney (“AUSA”) argued that proof of the  connection

between  Zhyltsou  and  the  Gmail  address  could  be  found  on  Zhyltsou’s  “own

Russian Facebook page”: 

             It  has  the  defendant’s  profile  picture  on  it.    You’ll  see  that  it
      confirms other facts that you’ve learned about the defendant.  That he
      worked at Martex and at Cyber Heaven, for example.  He told [a DSS
      agent]  that  he’s  from  Belarus.    This  page  says  he’s  from  Minsk,  the
      capital of Belarus.  And on that page, you’ll see the name he uses on
      Skype which, like e‐mail, is a way to correspond with people over the
      Internet.
             Azmadeuz.  That [is] his online identity, ladies and gentlemen,
      for Skype and for [G]mail.  That is [w]hat the defendant calls himself. 
      Timku  even  told  you  that  the  defendant  sometimes  uses
      azmadeuz@yahoo.com.  That [is] his own name on the Internet.  Timku
      didn’t make it up for him.  The defendant made it up for himself.
             Aliaksandr Zhyltsou made a fake birth certificate and he sent it
      through e‐mail.  Those are the facts.  The defendant is guilty.  Find him
      so.  Thank you.

G.A. 65‐66.

      After deliberating for approximately a day and a half, the jury found Zhyltsou

guilty on the single charge contained in the indictment.  Subsequently, the district

court sentenced Zhyltsou principally to time served and one year of post‐release



                                               7
supervision.3    Judgment  was  entered  in  March  2013,  and  Zhyltsou  brought  this

timely appeal. 

                                      DISCUSSION

       The preliminary decision regarding authentication is committed to the district

court, United States v. Sliker, 751 F.2d 477, 499 (2d Cir. 1984), and we review that

decision for abuse of discretion, United States v. Dhinsa, 243 F.3d 635, 658 (2d Cir.

2001).  “A district court abuses its discretion when it bases its ruling on an erroneous

view of the law or on a clearly erroneous assessment of the evidence, or renders a

decision that cannot be located within the range of permissible decisions.”  Porter v.

Quarantillo, 722 F.3d 94, 97 (2d Cir. 2013) (brackets and internal quotation marks

omitted).  

                                              I.

       “The requirement of authentication is . . . a condition precedent to admitting

evidence.”  Sliker, 751 F.2d at 497; see also United States v. Maldonado‐Rivera, 922 F.2d

934, 957 (2d Cir. 1990) (“In general, a document may not be admitted into evidence

unless  it  is  shown  to  be  genuine.”).    Rule  901  of  the  Federal  Rules  of  Evidence

governs the authentication of evidence and provides, in pertinent part: “To satisfy


       3
        Zhyltsou was denied bail pending trial; all told, he spent approximately one year
in detention. 

                                              8
the requirement of authenticating or identifying an item of evidence, the proponent

must  produce  evidence  sufficient  to  support  a  finding  that  the  item  is  what  the

proponent  claims  it  is.”    Fed.  R.  Evid.  901(a).4    “This  requirement  is  satisfied  if

sufficient proof has been introduced so that a reasonable juror could find in favor

of authenticity or identification.”  United States v. Pluta, 176 F.3d 43, 49 (2d Cir. 1999)

(internal quotation marks omitted).  The ultimate determination as to whether the

evidence is, in fact, what its proponent claims is thereafter a matter for the jury.  See

Sliker, 751 F.2d at 499.

       Rule 901 “does not definitively establish the nature or quantum of proof that

is required” preliminarily to authenticate an item of evidence.  Id. at 499.  “The type

and  quantum  of  evidence”  required  is  “related  to  the  purpose  for  which  the

evidence is offered,” id. at 488, and depends upon a context‐specific determination

whether  the  proof  advanced  is  sufficient  to  support  a  finding  that  the  item  in

question  is  what its proponent claims it to be.  We have said that “[t]he bar for

authentication of evidence is not particularly high.”  United States v. Gagliardi, 506




       4
          We note that Rule 902 provides for several classes of “self‐authenticating” evidence
–  that  is,  evidence  “requir[ing]  no  extrinsic  evidence  of  authenticity  in  order  to  be
admitted.”    Fed.  R.  Evid.  902.    None  of  the  categories  enumerated  in  the  rule  (which
include, inter alia, certain public records, periodicals, or business records) applies to the VK
page.

                                                9
F.3d 140, 151 (2d Cir. 2007).  But even though “[t]he proponent need not rule out all

possibilities inconsistent with authenticity, or . . . prove beyond any doubt that the

evidence is what it purports to be,” id. (internal quotation marks omitted), there

must nonetheless be at least “sufficient proof . . . so that a reasonable juror could find

in favor of authenticity or identification,” Pluta, 176 F.3d at 49 (internal quotation

marks omitted).  

       The “proof of authentication may be direct or circumstantial.”  United States

v.  Al‐Moayad,  545  F.3d  139,  172  (2d  Cir.  2008).    The  simplest  (and  likely  most

common)  form  of  authentication  is  through  “the  testimony  of  a  ‘witness  with

knowledge’ that ‘a matter is what it is claimed to be.’”  United States v. Rommy, 506

F.3d 108, 138 (2d Cir. 2007) (quoting Fed. R. Evid. 901(b)(1) (pre‐2011 amendments)). 

This  is  by  no  means  exclusive,  however:  Rule  901  provides  several  examples  of

proper authentication techniques in different contexts, see Fed. R. Evid. 901(b), and

the advisory committee’s note states that these are “not intended as an exclusive

enumeration of allowable methods but are meant to  guide and suggest, leaving

room  for  growth  and  development  in  this  area  of  the  law,”  Fed.  R.  Evid.  901

advisory committee’s note (Note to Subdivision (b)). 




                                            10
       Some  examples  illustrate  the  point.    For  instance,  we  have  said  that  a

document can be authenticated by “distinctive characteristics of the document itself,

such as its ‘[a]ppearance, contents, substance, internal patterns, or other distinctive

characteristics, taken in conjunction with the circumstances.’”  Maldonado‐Rivera, 922

F.2d  at  957  (alteration  in  original)  (quoting  Fed.  R.  Evid.  901(b)(4)  (pre‐2011

amendments)); see also Sliker, 751 F.2d at 488 (contents of alleged bank records, in

conjunction with their seizure at purported bank office, provided sufficient proof of

their connection to allegedly sham bank).  Or, where the evidence in question is a

recorded call, we have said that “[w]hile a mere assertion of identity by a person

talking  on  the  telephone  is  not  in  itself  sufficient  to  authenticate  that  person’s

identity, some additional evidence, which need not fall into any set pattern, may

provide the necessary foundation.”  Dhinsa, 243 F.3d at 658‐59 (brackets and internal

quotation marks omitted); see also Sliker, 751 F.2d at 499 (voice on tape recording was

sufficiently authenticated as defendant’s based on comparison of taped voice with

defendant’s trial testimony).  And in a case where credit card receipts purportedly

signed by the defendant would have tended to support his alibi defense, we ruled

that  the  defendant’s  copies  had  been  sufficiently  authenticated,  despite  some

question as to when these copies had been signed, where the defendant offered

                                             11
testimony from store managers as to how the receipts were produced, testimony

from the defendant’s wife (a joint holder of the credit card) that she had not made

the  purchases  in  question,  and  testimony  from  a  handwriting  expert  that  the

defendant’s signature was genuine.  United States v. Tin Yat Chin, 371 F.3d 31, 35‐38

(2d Cir. 2004).5

       As  we  have  said,  “[a]uthentication  of  course  merely  renders  [evidence]

admissible, leaving the issue of [its] ultimate reliability to the jury.”  United States v.

Tropeano, 252 F.3d 653, 661 (2d Cir. 2001).  Thus, after the proponent of the evidence

has adduced sufficient evidence to support a finding that the proffered evidence is

what it is claimed to be, the opposing party “remains free to challenge the reliability

of the evidence, to minimize its importance, or to argue alternative interpretations

of  its  meaning,  but  these  and  similar  other  challenges  go  to  the  weight  of  the

evidence – not to its admissibility.”  Tin Yat Chin, 371 F.3d at 38.




       5
          Some courts have suggested applying “greater scrutiny” or particularized methods
for  the  authentication  of  evidence  derived  from  the  Internet  due  to  a  “heightened
possibility for manipulation.”  Griffin v. State, 19 A.3d 415, 424 (Md. 2011) (citing cases). 
Although we are skeptical that such scrutiny is required, we need not address the issue as
the  government’s  proffered  authentication  in  this  case  fails  under  Rule  901’s  general
authentication requirement.

                                              12
                                            II.

       Based  on  these  principles,  we  conclude  that  the  district  court  abused  its

discretion in admitting the VK web page, as it did so without proper authentication

under Rule 901.  The government did not provide a sufficient basis on which to

conclude that the proffered printout was what the government claimed it to be –

Zhyltsou’s profile page – and there was thus insufficient evidence to authenticate the

VK page and to permit its consideration by the jury.    

       In the district court, the government initially advanced the argument that it

offered the evidence simply as a web page that existed on the Internet at the time of

trial,  not  as  evidence  of  Zhyltsou’s  own  statements.    The  prosecution  first

represented to the district court that it was presenting the VK page only as “what

[Special  Agent  Cline]  is  observing  today  on  the  Internet,  just  today,”  J.A.  26,

conceded that “the agent does not know who created it,” and averred that Special

Agent Cline would testify only that “he saw [the VK page] and this is what it says,”

J.A. 30.  Consistent with these representations, Special Agent Cline testified only that

the page containing information related to Zhyltsou was presently accessible on the

Internet  and  provided  no  extrinsic  information  showing  that  Zhyltsou  was  the




                                            13
page’s author or otherwise tying the page to Zhyltsou.6

       At  other  times,  however,  the  government  repeatedly  made  a  contrary

argument to both the trial court and the jury, and insisted that the page belonged to

and was authored by Zhyltsou.7  Nor is this surprising.  The VK profile page was

helpful to the government’s case only if it belonged to Zhyltsou – if it was his profile

page, created by him or someone acting on his behalf – and thus tended to establish

that Zhyltsou used the moniker “Azmadeuz” on Skype and was likely also to have

used it for the Gmail address from which the forged birth certificate was sent, just

as  Timku  claimed.    Moreover,  the  district  court  overruled  Zhyltsou’s  hearsay

objection and admitted a printout of the profile page, which stated that “Zhiltsov’s”

Skype username was “Azmadeuz,” because it found that the page was created by


       6
           Certain  statements  by  the  district  court  could  also  support  this  view  of  the
government’s  theory  of  the  introduction  of  the  VK  page  –  notably,  the  district  court’s
suggestion that the page was properly authenticated solely by the fact that it was “coming
off the Internet now.”  J.A. 32.  As noted below, however, this rationale for authentication
is inconsistent with the manner in which the evidence was admitted by the district court
and the way it was employed by the government at trial.
       7
          See J.A. 21 (AUSA to the  district court: “This is the defendant’s Russian Facebook
page. . . .  [It] contains his Skype address which is the same formulation [“]azmadeuz[”]
next to his photograph.”); G.A. 66 (AUSA in summation to the jury: “Azmadeuz.  That [is]
his online identity, ladies and gentlemen, for Skype and for [G]mail.  That is [w]hat the
defendant  calls  himself.    Timku  even  told  you  that  the  defendant  sometimes  uses
azmadeuz@yahoo.com.  That [is] his own name on the Internet.  Timku didn’t make it up
for him.  The defendant made it up for himself.”)

                                                14
Zhyltsou, and the statement therefore constituted a party admission.  See J.A. 23 (The

Court: “This is a statement made by your client.  This is his Facebook record.”); J.A.

29‐30 (describing the government’s plan to establish that the Gmail address was

Zhyltsou’s  “by  what  [the  court]  regard[ed]  to  be  perfectly  legitimate  admissible

evidence  of  what  it  is,  the  assumption  is  quite  clear  that  what  appears  on  the

Facebook  page  is  information  which  was  provided  by”  Zhyltsou);  J.A.  32  (The

Court: “It’s his Facebook page.  The information on there, I think it’s fair to assume,

is information which was provided by him.”); see also Fed. R. Evid. 801(d)(2)(A)

(defining an opposing party’s statement as non‐hearsay). 

       As noted above, Rule 901 requires “evidence sufficient to support a finding

that  the  item  is  what  the  proponent  claims  it  is.”    It  is  uncontroverted  that

information about Zhyltsou appeared on the VK page: his name, photograph, and

some details about his life consistent with Timku’s testimony about him.  But there

was no evidence that Zhyltsou himself had created the page or was responsible for

its contents.  Had the government sought to introduce, for instance, a flyer found on

the street that contained Zhyltsou’s Skype address and was purportedly written or

authorized by him, the district court surely would have required some evidence that

the flyer did, in fact, emanate from Zhyltsou.   Otherwise, how could the statements


                                            15
in the flyer be attributed to him?  Cf. Dhinsa, 243 F.3d at 658‐59 (“[A] mere assertion

of  identity  by  a  person  talking  on  the  telephone  is  not  in  itself  sufficient  to

authenticate  that  person’s  identity  .  .  .  .”).    And  contrary  to  the  government’s

argument,  the  mere  fact  that  a  page  with  Zhyltsou’s  name  and  photograph

happened to exist on the Internet at the time of Special Agent Cline’s testimony does

not permit a reasonable conclusion that this page was created by the defendant or

on his behalf. 

       It is true that the contents or “distinctive characteristics” of a document can

sometimes alone provide circumstantial evidence sufficient for authentication.  Fed

R. Evid. 901(b)(4).  But this method is generally proper when the document “deals

with a matter sufficiently obscure . . . so that the contents of the writing were not a

matter of common knowledge.”  Maldonado‐Rivera, 922 F.2d at 957 (brackets and

internal quotation marks omitted).  Here, the information contained on the VK page

was general, and it was also known by Timku and likely others, some of whom may

have had reasons to create a profile page falsely attributed to the defendant.  Other

than the page itself, moreover, no evidence in the record suggested that Zhyltsou

even had a VK profile page, much less that the page in question was that page.  Nor

was there any evidence that identity verification is necessary to create such a page


                                             16
with VK, which might also have helped render more than speculative the conclusion

that the page in question belonged to Zhyltsou.  

      We express no view on what kind of evidence would have been sufficient to

authenticate the VK page and warrant its consideration by the jury.  Evidence may

be  authenticated  in  many  ways,  and  as  with  any  piece  of  evidence  whose

authenticity  is  in  question,  the  “type  and  quantum”  of  evidence  necessary  to

authenticate a web page will always depend on context.  Sliker, 751 F.2d at 488. 

Given the purpose for which the web page in this case was introduced, however –

to support the inference that it was Zhyltsou who used the moniker “azmadeuz” for

the  Gmail  address  from  which  the  forged  birth  certificate  was  sent  –  Rule  901

required that there be some basis on which a reasonable juror could conclude that the

page in question was not just any Internet page, but in fact Zhyltsou’s profile.  No

such showing was made and the evidence should therefore have been excluded. 

                                           III.

      An erroneous evidentiary decision that has no constitutional dimension is

reviewed for harmless error.  United States v. Dukagjini, 326 F.3d 45, 61‐62 (2d Cir.

2003).    “A  district  court’s  erroneous  admission  of  evidence  is  harmless  if  the

appellate  court  can  conclude  with  fair  assurance  that  the  evidence  did  not

                                           17
substantially influence the jury.”  Al‐Moayad, 545 F.3d at 164 (internal quotation

marks omitted).  “In order to uphold a verdict in the face of an evidentiary error, it

must be ‘highly probable’ that the error did not affect the verdict.”  Dukagjini, 326

F.3d at 61 (quoting United States v. Forrester, 60 F.3d 52, 64 (2d Cir. 1995)); see also

Kotteakos v. United States, 328 U.S. 750, 765 (1946) (holding that error is not harmless

if  the  court  “cannot  say,  with  fair  assurance  .  .  .  that  the  judgment  was  not

substantially swayed by the error”); United States v. Kaplan, 490 F.3d 110, 123 (2d Cir.

2007) (stating that an error “is harmless if we can conclude that [the evidence] was

unimportant  in  relation  to  everything  else  the  jury  considered  on  the  issue  in

question,  as  revealed  in  the  record.”  (internal  quotation  marks  omitted)).    In

conducting the harmlessness analysis, we consider: 

   (1) the overall strength of the prosecution’s case; (2) the prosecutor’s conduct
   with respect to the improperly admitted evidence; (3) the importance of the
   wrongly admitted evidence; and (4) whether such evidence was cumulative
   of other properly admitted evidence.

United States v. McCallum, 584 F.3d 471, 478 (2d Cir. 2009) (brackets and internal

quotation  marks  omitted).    “We  have  frequently  stated  that  the  strength  of  the

government’s  case  is  the  most  critical  factor  in  assessing  whether  error  was

harmless.”  United States v. Ramirez, 609 F.3d 495, 501 (2d Cir. 2010).



                                            18
       It was, of course, vital to the government’s case to prove that it was in fact

Zhyltsou who used the Gmail address to send the fake birth certificate to Timku. 

This was the only point truly in contention at trial.  Further, the prosecution’s case

on  this  point  was  far  from  overwhelming:  with  the  limited  exception  of  the

circumstantial evidence that the Gmail account was closed shortly after Zhyltsou

encountered  federal  agents,  the  only  evidence  that  connected  Zhyltsou  to  the  e‐

mailed birth certificate, other than the VK page, was Timku’s testimony.8  

       The jury may well have been reluctant to rely on Timku’s testimony alone. 

Pursuant  to  his  cooperation  agreement,  Timku  pled  guilty  to  three  felonies  –

aggravated identity theft, impersonating a diplomat, and conspiracy to commit wire

fraud – each of which involved deceit.  Timku’s business operation, which he said

he carried on with Zhyltsou’s help, involved using fake identification papers and

shell companies to commit tax fraud in the course of exporting luxury vehicles for


       8
          While the government presented several witnesses to bolster other parts of Timku’s
testimony, none presented any evidence that Zhyltsou had sent the birth certificate.  Those
witnesses testified, respectively, (1) that the invented infant’s birth certificate was in fact
a  forgery;  (2)  that  Ukraine  imposes  compulsive  military  service  that  permits  certain
exemptions, including for those with children under three years of age; (3) that the e‐mail
with the birth certificate attached did in fact travel from azmadeuz@gmail.com to Timku’s
e‐mail address; and (4) that in 2011 Zhyltsou had been briefly stopped and questioned by
federal agents, shortly after which (5) the Gmail account that was used to send the birth
certificate was closed.

                                              19
sale in Ukraine and Russia.  Timku admitted that he had destroyed evidence and

fled the country after federal agents questioned him concerning this scheme.  He

also testified that he paid a United States citizen to enter into a sham marriage with

him and opened a joint bank account in their names with the intention of deceiving

immigration authorities into thinking that the marriage was genuine.  All this likely

undermined Timku’s credibility, and may even have led the jury to believe that

Timku  could  have  used  his  expertise  in  fabricating  identities  and  documents  to

create false evidence to substantiate his testimony against Zhyltsou.

       Moreover, as the government recognized, the VK page provided significant

corroboration of Timku’s testimony that the Gmail address belonged to Zhyltsou. 

As the AUSA argued in urging that the VK page should be admitted by the district

court, the fact that “this particularly unique section of letters that make up his e‐mail

address [is] found on [Zhyltsou’s] Facebook page with his picture go[es] a long way

to  proving  that  he  is  the  owner  of  this  address.”    J.A.  25‐26.    The  district  judge

agreed that the evidence tended to establish that the Gmail address was Zhyltsou’s. 

J.A. 29‐30.  Indeed, the AUSA pressed the significance of the VK profile in the final

words of her summation, arguing to the jury that the defendant’s own web page

linked him – through the moniker “Azmadeuz” – to the Gmail account used to send


                                               20
the birth certificate.  G.A. 65‐66.

      In sum, the government’s proof on the issue of whether Zhyltsou transferred

the fake birth certificate was not unassailable.  As a result, the printout of the VK

profile  was  by  no  means  cumulative,  but  played  an  important  role  in  the

government’s case, which the AUSA augmented by highlighting the evidence in her

summation.  See United States v. Grinage, 390 F.3d 746, 751 (2d Cir. 2004) (“Where the

erroneously admitted evidence goes to the heart of the case against the defendant,

and the other evidence against the defendant is weak, we cannot conclude that the

evidence was unimportant or was not a substantial factor in the jury’s verdict.”). 

Because the wrongly admitted evidence was “the sort of evidence that might well

sway a jury” confronted with a case otherwise turning solely on the word of a single

witness whose credibility was weak, Kaplan, 490 F.3d at 123; cf. id. (discussing such

proof  in  the  context  of  a  “marginal  circumstantial  case”),  we  conclude  that  the

district court’s error was not harmless and requires vacatur. 

                                      CONCLUSION

       For the foregoing reasons, the judgment of the district court is VACATED and

the case is REMANDED for a new trial. 




                                            21